Citation Nr: 1701336	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease (DJD).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

In a January 1999 decision, the Board, in part, remanded the claims of entitlement to an increased evaluation for lymphedema of the right lower extremity and TDIU to the RO.  In a December 2003 rating decision the RO granted entitlement to service connection for fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease and assigned an initial evaluation of 10 percent disabling, effective December 28, 1987.

In February 2005 the Board, in part, denied increased rating for the right lower extremity disability.  The Board also remanded the issue of entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2006 the Court granted a Joint Motion for Partial Remand vacating the Board's decision and remanded for additional consideration.

In March 2007 and October 2010, the Board, in part, remanded the issue of increased rating for the right lower extremity disability, for additional development.

In a March 2012 decision, the Board, in part, denied the claim for increased rating for right lower extremity.  The Veteran appealed the decision to the Court.

In an October 2012 Order, the Court granted the parties Joint Motion for Remand, partially vacated the Board's March 2012 decision, and remanded, relevantly, the matter of entitlement to an initial disability rating in excess of 10 percent for a fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease to the Board for action consistent with the Joint Motion.  Thereafter, in August 2013, the Board remanded the claim for additional development consistent with the terms of the Joint Motion.

In August 2015 the Board relevantly remanded the issues listed above.

The Veteran previously testified at three hearings before the Board.  Transcripts of the October 1993, March 1998 and November 2004 hearings are associated with the record.  In August 2006 the Veteran was informed that the Veterans Law Judge who presided over the previous hearings had retired and he was offered the opportunity to appear for another hearing before a Judge who would ultimately decide this case.  The Veteran responded that he did not want to appear for another hearing.  

As noted in the most recent remand, the issue of entitlement to service connection for hepatitis, which has been previously denied, has been raised by the record in statements received in January 2004.  It is unclear whether the Veteran seeks entitlement to service connection for hepatitis as due to service or due to VA medical treatment (38 U.S.C.A. § 1151).  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and were referred to the AOJ for appropriate action.  It does not appear that any action has been taken and the issues are AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

When the Board reviewed the claims in August 2015, it noted that February 2014 VA examinations were inadequate because that examiner did not adequately answer the questions posed by the Board.  Although the examiner provided opinions regarding whether the Veteran's right ankle disability, hallux valgus, and pes planus were related to or part of (essentially caused by) the service connected disability, the examiner did not render an opinion regarding whether these identified disabilities were aggravated by the Veteran's service connected disability.  The Board remanded the claims for another opinion.

In the remand instructions, the Board also specifically ordered that the examiner must provide an opinion as to whether pain could significantly limit functional ability during flare-ups or on repeated use over a period of time, and an estimate of such functional impairment in terms of additional range of motion loss.

Pursuant to the Board remand, the Veteran was afforded another VA medical examination in April 2016; however, the opinions offered are still inadequate.  Again the examiner failed to address whether the additional disabilities were aggravated by the service-connected right lower extremity disability.  

Further, although the Veteran reported pain and weakness upon prolonged periods of standing when he has a flare-up, the examiner stated "I can only resort to mere speculation as to whether it would significantly limit his functional ability during the flare-up or on repeated use over a period of time as he would have to be examined during those times to assess functional ability."

VA may be required to provide a medical examination during a period when a flare-up is active, depending in part on whether the flare-ups are of a sufficient duration to make the scheduling of such an examination practical.  Here, however, the examiner did not provide any details as to the frequency or duration of the reported flare-ups, such that it cannot be determined whether the requested opinion could be provided or whether an examination could be scheduled during a flare-up.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the issue must remanded for the Veteran to be afforded another VA medical examination.

VA treatment records indicate that the Veteran received treatment at Baptist Hospital at least to May 2013.  See VA Treatment Record dated May 2013.  Review of the claims file does not reveal treatment records from Baptist Hospital dated to May 2013.  On remand, after obtaining any necessary authorization from the Veteran, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Baptist Hospital.  38 C.F.R. § 3.159.

Since the claims file is being returned it should be updated to include VA treatment records compiled since February 2016.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Baptist Hospital.

2.  Take all appropriate action to obtain and associate with the claims file all VA medical records regarding the Veteran dated since February 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA examination for the service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.  The claims file should be provided to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Provide a diagnosis for each disability related to the Veteran's service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease, to include any diagnosis related to the right ankle, hallux valgus or right pes planus and indicate what symptomatology is related to what disability.  

(b)  For each diagnosed disability, the examiner should address whether it is at least as likely as not that the diagnosed disability is aggravated by the fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(c)  The examiner must comment upon the functional impairment caused by the Veteran's disability.  The examiner must provide an opinion as to whether pain could significantly limit functional ability during flare-ups or on repeated use over a period of time, and an estimate of such functional impairment in terms of additional range of motion loss.  In answering this question, the examiner should detail the frequency and duration of any flare-ups.  

(d)  Indicate whether the Veteran's service-connected disability affects a muscle group and identify which muscle groups, if any, are affected.  Note whether the overall degree of injury to each muscle group would be considered slight, moderate, moderately severe, or severe.  In so doing, state whether or not any cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue, pain, impairment of coordination, and uncertainty of movement.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


